Citation Nr: 0711487	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include colon removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to December 
1986.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in June 2003 
and March 2004.  This matter was originally on appeal from a 
July 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The record reflects that the Board requested an independent 
medical expert opinion with respect to the veteran's claim in 
July 2006.  By way of correspondence dated in January 2007, 
an independent gastroenterologist (P.F.P.R., M.D.) submitted 
an opinion regarding the etiology of the veteran's claimed 
disorder.  In March 2007, the Board notified the veteran of 
its receipt of the requested opinion and enclosed a copy for 
his review and response.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed gastrointestinal 
disorder, to include colon removal, is related to his 
military service.  


CONCLUSION OF LAW

A gastrointestinal disorder, to include colon removal, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in April 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of the information 
or evidence required to substantiate his claim for service 
connection.  The RO also explained VA's responsibilities in 
the processing of the veteran's claim.  The RO further asked 
the veteran to provide the dates and places of all treatment 
from the date of his discharge to the present for his chronic 
colon condition to include treatment received from VA 
hospitals, military hospitals, private hospitals, and private 
physicians.  The RO advised the veteran that the evidence 
should be submitted as soon as possible, preferably within 60 
days.  Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  

The Board notes that the April 2001 VCAA notice letter did 
not advise the veteran regarding the elements of effective 
date and degree of disability prior to the initial 
unfavorable adjudication of his claim.  Nonetheless, the 
Board finds such omission constitutes harmless error as the 
veteran's claim is being denied and no disability rating or 
effective date will be assigned.  Thus, the absence of 
notification with respect to those elements is rendered moot 
in this case.  

The Board further observes that the RO provided the veteran 
with a copy of the July 2001 rating decision, the April 2002 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOC) dated in January 2003, April 2005, and 
August 2005, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  In addition, the RO sent 
follow-up duty to assist letters in July 2003 and March 2004.  
The veteran indicated in March 2007 that he had no further 
argument and/or evidence to submit in support of his claim 
and asked that VA proceed with the adjudication of his 
appeal.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination in June 2001 and May 
2005.  The RO additionally scheduled for the veteran a 
personal hearing before a hearing officer, which was held in 
October 2002.  The veteran's service medical records, private 
treatment records from 1996 to 2002, and VA treatment records 
from 2001 to 2005 are also of record.  The Board notes that 
the RO attempted to obtain from the veteran the information 
necessary to request pertinent treatment records dated in 
1987 and 1988 from Methodist Hospital pursuant to the March 
2004 Remand and followed up with requests for such 
information from the veteran in correspondence dated in 
September 2004 and January 2005; however, the veteran did not 
provide the necessary information and no such records have 
otherwise been received.  Moreover, the Board obtained an 
independent medical opinion with respect to the veteran's 
claim as noted above. The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
substantially complied with its June 2003 and March 2004 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Although the veteran has repeatedly asserted that a 
relationship between his gastrointestinal disorder and 
service exists, he lacks the requisite medical expertise to 
diagnose his claimed disorder or render a competent medical 
opinion regarding its etiology.  Consequently, competent 
medical evidence of a nexus relationship between a current 
gastrointestinal disorder and service is required.  


III.	Analysis 

The veteran contends that symptoms of his current 
gastrointestinal disorder first manifested in service and 
seeks entitlement to service-connected compensation benefits.

The competent medical evidence of record clearly shows a 
current gastrointestinal disorder.  The veteran's treatment 
records reveal a history of diagnosed ulcerative colitis 
since approximately 1995.  The records further show that the 
veteran underwent a total proctocolectomy with ileal pouch 
anal anastomosis and loop ileostomy due to mucosal ulcerative 
colitis in December 1998 and a loop ileostomy closure and 
anal dilation in March 1999.  Subsequently, the veteran 
developed and was treated for pouchitis.    

Nevertheless, the medical evidence does not show that the 
veteran's currently diagnosed gastrointestinal disorder is 
related to his military service.  Although the service 
medical records note that the veteran sought treatment for 
gastrointestinal distress on two occasions (i.e., in 
September 1980 and September 1986), no other such complaints 
in service are referenced and no clinical findings of a 
chronic gastrointestinal disorder are shown.  Indeed, the 
medical evidence reveals that the veteran was not diagnosed 
with a chronic gastrointestinal disorder (i.e., ulcerative 
colitis) until approximately 1995, nine years after discharge 
from service.  Furthermore, the independent 
gastroenterologist reviewed the veteran's claims folder and 
essentially concluded that the veteran's current 
gastrointestinal symptoms were related to ulcerative colitis 
and pouchitis secondary to surgical treatment in the January 
2007 opinion; he did not indicate that they were related to 
symptoms shown in service.  Moreover, the Board notes that 
there is no competent medical opinion to the contrary of 
record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a gastrointestinal disorder, 
to include colon removal, is not warranted.  



ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include colon removal, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


